Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/21 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switching component (claim 5, line 2), switching control component (claim 5, line 6), control circuit (claim 5, line 8), power switch (claim 12, line 5), and voice control component (claim 12, line 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 17 has element 1462 which should be 1426.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 18, line 2 has “first chamfered surface 1430” which appears to be “first chamfered surface 1424” and page 23, line 10 has “third side 164” which appears to be “third side 166”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 11-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, claim 3, line 2, claim 4, line 2, claim 19, line 2, and claim 20, line 2 recite “a plurality of light guide structures” which is unclear since this expression is recited in claim 1.  The Examiner will interpret it as “some of the plurality of light guide structures”.  Claim 5, line 7, claim11, line 4, and claim 12, line 4 recite “the light guide structure” which has not been previously recited in the claims.  The Examiner will interpret it as “one of the plurality of light guide structures”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas et al. (US 2015/0084994, hereinafter “Wyrwas”) in view of Takami (EP 0082691 A1).	Regarding claim 1, Wyrwas discloses	A display apparatus, comprising (Fig. 1A, [0031-0036], apparatus 100 has electronic display 110): 	a display panel (Fig. 1A, [0031-0036], electronic display 110 includes a touch screen display panel);	a frame, provided at a side part of the display panel and comprising a light-transmitting area (Fig. 1A, [0031-0036], apparatus 100 includes a touch screen display panel with outer portion of display area 110 as a frame and light guide 130 having incoming light area as light-transmitting area); 	a plurality of light guide structures spaced apart from each other (Fig. 1A, [0031-0036], electronic display 110 includes light guide 130 with one or more optical fibers [0036] as light guide structures); and 	an optical device provided at an end of each light guide structure away from the photosensitive area (Fig. 1B-C, [0035-0036], light sensor 133 is an optical device at end of optical fibers; [0035] one or more photosensitive elements as each light sensor 133), 	wherein each of the light guide structures is configured to transmit the light to the optical device (Figs. 1A-C, [0036], optical fibers transmit light to the light sensor 133).
	Wyrwas does not explicitly disclose one end of each light guide structure having a photosensitive area, the photosensitive area being provided opposite to the light-transmitting area so that light is irradiated on the photosensitive area through the light-transmitting area, and	the light guide structures transmitting light irradiated on the photosensitive area to the optical device.	Takami teaches for a light guide formed of a fiber bundle to have incidence end surface of the fiber bundle formed with a photosensitive material such as magnesium fluoride to improve light transport characteristics (Fig. 3, page 13 of 24, lines 19-27).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wyrwas to have a photosensitive area of magnesium fluoride at the end of the incidence end surface of the optical fibers, such as taught by Takami, for the purpose of improving light transport characteristics in the optical fibers.  The modified apparatus would have 	Regarding claim 2, Wyrwas as modified by Takami discloses the display apparatus according to claim 1, wherein the frame comprises a first frame, and a plurality of the light guide structures are provided in the first frame, and distances between the photosensitive areas of the plurality of light guide structures and a side edge of the first frame are not exactly the same (Wyrwas, [0036], Fig. 1B, at least incidence end of optical fibers are formed in the first frame (left side and lower frame part of frame about display 110 of apparatus 100 have distances between photosensitive areas that are different from lower side edge of first frame for light sensor 133 having optical fibers connected thereto).
	Regarding claim 3, Wyrwas as modified by Takami discloses the display apparatus according to claim 2, wherein the frame further comprises a second flame adjacent to the first frame, and a plurality of the light guide structures are provided in the second frame (Wyrwas, [0035-0036], Fig. 1A, second frame is right side and upper frame part of frame about display 110 of apparatus 100 which have distances between photosensitive areas that are different from lower side edge of second frame for light sensor 133 (formed on opposite side of apparatus when having multiple sensors ([0035]) and having optical fibers connected thereto).
	Regarding claim 4, Wyrwas as modified by Takami discloses the display apparatus according to claim 1, wherein	the frame comprises adjacent first frame and second frame, a plurality of the light guide structures are provided in both the first frame and the second frame, and distances between the photosensitive areas of the plurality of light guide structures and a side edge of the corresponding frame where the photosensitive areas of the plurality of light guide structures are located are the same (Wyrwas, [0036], Fig. 1B, at least incidence end of optical fibers are formed in the first frame (left side and lower frame part of frame about display 110 of apparatus 100 have distances between photosensitive areas that are the same from left side edge of first frame for light sensor 133 having optical fibers connected thereto; second frame is right side and upper frame part of frame about display 110 of apparatus 100 which have distances between photosensitive areas that are same from right side edge of second frame for light sensor 133 (formed on opposite side of apparatus when having multiple sensors ([0035]) and having optical fibers connected thereto).
	Regarding claim 19, Wyrwas as modified by Takami discloses the display apparatus according to claim 2, wherein the frame comprises adjacent first frame and second frame, a plurality of the light guide structures are provided in both the first frame and the second frame, and distances between the photosensitive areas of the plurality of light guide structures and a side edge of the corresponding frame where the photosensitive areas of the plurality of light guide structures are located are the same (Wyrwas, [0036], Fig. 1B, at least incidence end of optical fibers are formed in the first frame (left side and lower frame part of frame about display 110 of apparatus 100 have distances between photosensitive areas that are the same from left side edge of first frame for light sensor 133 having optical fibers connected thereto; second frame is right side and upper frame part of frame about display 110 of apparatus 100 which have distances between photosensitive areas that are same from right side edge of second frame for light sensor 133 (formed on opposite side of apparatus when having multiple sensors ([0035]) and having optical fibers connected thereto).
	Regarding claim 20, Wyrwas as modified by Takami discloses the display apparatus according to claim 3, wherein 	the frame comprises adjacent first frame and second frame, a plurality of the light guide structures are provided in both the first frame and the second frame, and distances between the photosensitive areas of the plurality of light guide structures and a side edge of the corresponding frame where the photosensitive areas of the plurality of light guide structures are located are the8Application No. Not Yet AssignedDocket No. P200597US00 same (Wyrwas, [0036], Fig. 1B, at least incidence end of optical fibers are formed in the first frame (left side and lower frame part of frame about display 110 of apparatus 100 have distances between photosensitive areas that are the same from left side edge of first frame for light sensor 133 having optical fibers connected thereto; second frame is right side and upper frame part of frame about display 110 of apparatus 100 which have distances between photosensitive areas that are same from right side edge of second frame for light sensor 133 (formed on opposite side of apparatus when having multiple sensors ([0035]) and having optical fibers connected thereto).
Allowable Subject Matter
Claims 6-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694    



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694